OPINION — AG — ** SHERIFF — COMPENSATION — MILEAGE — PER DIEM ** (1) THE SHERIFF AND HIS DEPUTIES ARE ENTITLED TO BE REIMBURSED AT THE RATE OF SEVEN AND ONE HALF CENTS PER MILE ACTUALLY AND NECESSARILY TRAVELED IN SERVING OR ENDEAVORING TO SERVE ANY WRIT, WARRANT OF ARREST, ORDER, PROCESS OR COMMAND IN HIS COUNTY. (2) DEALING WITH SERVING WRITS, ORDERS, WARRANTS IN CRIMINAL MATTERS. (3) UNDER 19 O.S. 541 [19-541] THE SHERIFF AND HIS DEPUTIES, IN COMPILING AND SUBMITTING THEIR SEPARATE ITEMIZED AND VERIFIED MONTHLY REPORTS TO THE BOARD OF COUNTY COMMISSIONERS, SHOWING THE AMOUNT OF WORK DONE BY THEM, THE STYLE OF THE CASE IN WHICH THE WORK IS DONE, THE NUMBER OF MILES ACTUALLY AND NECESSARILY TRAVELED IN DOING SUCH WORK AND THE NAME OF THE COURT OUT OF WHICH SUCH WORK ORIGINATED, INCLUDED IN SUCH REPORTS THE WORK DONE BY THEM AND THE FEES AND CRIMINAL MILEAGE COLLECTED BY THEM IN SERVING CRIMINAL PROCESS OUT OF JUSTICE OF THE PEACE COURTS, OTHER COURTS ACTING AS EXAMINING MAGISTRATES AND IN MISDEMEANOR CASES IN THE VARIOUS COURTS. (4) IT IS BETTER PRACTICE FOR THE JUSTICE OF THE PEACE, UPON PAYMENT OF THE FINE AND COSTS, TO ADD THE SHERIFF'S FEES AND SHERIFF'S MILEAGE TO THE FINE AND COSTS, AND FOR THE JUSTICE OF THE PEACE TO DEPOSIT THE SAME IN THE COUNTY TREASURER TO BE CREDITED TO THE GENERAL FUND OF THE COUNTY. CITE: 19 O.S. 180.43 [19-180.43], 19 O.S. 541 [19-541], 28 O.S. 51 [28-51] 28 O.S. 53 [28-53], 39 O.S. 528 [39-528] (JAMES P. GARRETT)